IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00439-CR

CARLOS VIRGIL PONCE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                      From the County Court at Law No. 1
                             Brazos County, Texas
                            Trial Court No. 4725-A


                          MEMORANDUM OPINION


      Carlos Virgil Ponce appeals his conviction for speeding, 25 or more over the

limit. By letter dated December 18, 2013, the Clerk of this Court notified Ponce that the

appeal was subject to dismissal for want of jurisdiction because there is no final,

appealable order, and the Court has no jurisdiction of the appeal. By the same letter,

the Clerk also warned Ponce that the Court would dismiss the appeal unless, within 7

days from the date of the letter, a response was filed explaining why the Court has
jurisdiction of this appeal. Ponce filed a response, but it does not show that the Court

has jurisdiction of this appeal.

        This appeal is dismissed.1 See TEX. R. APP. P. 44.3.



                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 2, 2014
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Court of Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2 (a).


Ponce v. State                                                                                      Page 2